Citation Nr: 0803652	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for gastroesophageal reflux disease.  

2.  Entitlement to a disability rating in excess of 20 
percent for the post excision residuals of a ganglion cyst 
from the right wrist.  

3.  Entitlement to a disability rating in excess of 10 
percent for the post excision residuals of a malignant 
melanoma from the right upper back.  

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a median calcaneal nerve resection 
and tailor's bunionectomy.  

5.  Recoupment of severance pay.  

6.  Entitlement to an effective date earlier than December 2, 
2004 for a 20 percent rating for hemorrhoids.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, the veteran submitted a signed statement in 
which she wrote that her fibroid uterus was correctly rated 
at 30 percent.  She also requested a 10 percent rating for 
Von Willebrand's disease, which was subsequently granted by 
the RO.  She also wrote that it was fair for no rating to be 
attached to her migraines.  Thus, the Board finds that these 
issues, initially listed in the December 2003 statement of 
the case, have been withdrawn in writing by the veteran.  
38 C.F.R. § 20.204 (2007).  

In March 2006, the RO notified the veteran that part of her 
compensation would be withheld until her severance pay was 
paid back.  The RO also notified her that a 20 percent rating 
for hemorrhoids would be effective December 2, 2004.  In 
April 2006, the veteran submitted a notice of disagreement 
with these decisions.  The RO has yet to issue a statement of 
the case (SOC) in response.  Where a claimant files a notice 
of disagreement and the RO has not issued a SOC, the issue 
must be Remanded to the RO for an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus, these issues are listed 
above, and will be remanded for a SOC.  However, unless the 
veteran files a timely substantive appeal in response to the 
SOC, the Board will not have jurisdiction.  

In August 2007, the veteran submitted additional evidence 
relating to her service-connected foot disability.  In 
December 2007, she wrote that she would like to have the 
agency of original jurisdiction consider this evidence first.  
Consequently, the Board is remanding the evaluation of the 
foot disability to the AOJ so it may consider the new 
evidence.  See 38 C.F.R. § 20.1304 (2007).  

On an appeal form dated in August 2007, the veteran checked a 
box indicating that she was only appealing listed issues and 
listed the evaluation of her foot disability and the 
withholding of severance pay.  It appears that she may be 
withdrawing the other issues.  The AOJ should clarify her 
intentions in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran if 
she is withdrawing her appeals for 
higher evaluations for gastroesophageal 
reflux disease, post excision residuals 
of a ganglion cyst from the right 
wrist, and malignant melanoma from the 
right upper back; as well as for an 
effective date earlier than December 2, 
2004 for a 20 percent rating for 
hemorrhoids.  

2.  If the veteran is not withdrawing 
the claims for higher evaluations for 
post excision residuals of a ganglion 
cyst from the right wrist and malignant 
melanoma from the right upper back, she 
should be scheduled for a current 
examination to determine the extent of 
the residuals.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests 
or studies should be done.  The 
examiner should completely explain and 
describe the current residuals.  

3.  The AOJ should review the status of 
the recovery of the veteran's severance 
pay and if the determination is adverse 
to her, she should be provided a 
statement of the case on the issue and 
afforded an opportunity to respond.  

4.  If the veteran does not withdraw 
her disagreement with the effective 
date assigned for the 20 percent rating 
for hemorrhoids, she should be provided 
a statement of the case on the issue 
and afforded an opportunity to respond.  

5.  The AOJ should review the new 
evidence submitted relating to the 
service-connected foot disability and 
readjudicate the rating.  If the 
evaluation assigned is less than the 
maximum, the veteran should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



